DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because of their dependency claims 7-10 are necessarily rejected
Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Applicant recites “a light device in order to generate a predefined light distribution in addition to the symbol arrangement” in the last two lines of the claim. It is unclear, as currently recited, how the light device relates structurally to limitations that precede it. The recitation of “in order to generate a predefined light . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (KR20150134968A).
Regarding claim 1,Kim discloses light module (600, figs. 6-8) wherein the light module comprises a laser light source (120) the laser light source comprising one or more laser diodes (Para. 21) an optical system (110, 130, 140,150), figs 6-8) in which the laser light is incident configured to generate a predefined symbol arrangement area (figs. 7 and 11) surrounding the motor vehicle, the optical apparatus comprising one or more holographic elements (holographic storage medium, claim 1) which are substantially nonabsorbent to the laser light and which are configured to produce interference of the laser light by phase modulation thereof in order to generate the predefined symbol arrangement (figs. 7,11, this recitation is considered to be implicit in the phrase “hologram storage medium”). Kim does not specifically teach a total surface area of the one or more holographic optical elements in plan KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, to modify a total surface area of the one or more holographic optical elements of Kim to have the aforementioned range of total surface area would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In particular since Kim teaches that modifying the size of the hologram reflector results in a varied size or same size or emitted hologram. Modifying the size of the optical element of Kim in order to have a holographic optical element in the extensive range of 25mm2 and 500mm2 would have been well known to one of ordinary skill, in order to produce a predetermined output. 

With regards to claim 4, Regarding having a total surface area of the one or more holographic optical elements in plan view between 25mm2 and 250mm2, it would have been obvious to one KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, to modify a total surface area of the one or more holographic optical elements of Kim to have the aforementioned range of total surface area would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. In particular since Kim teaches that modifying the size of the hologram reflector results in a varied size or same size or emitted hologram. Modifying the size of the optical element of Kim in order to have a holographic optical element in the extensive range of 25mm2 and 250mm2 would have been well known to one of ordinary skill, in order to produce a predetermined output.
Allowable Subject Matter
Claims 2, 11, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 12-14 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 and 6 have been considered but are moot because the new ground of rejection.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875